DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-11, and 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
With regards to claims 1 and 7-11, the claim(s) recite(s) adjustment of a general parameter and performing a check on the effect of this adjustment.  This check is presented at such a high level of generality as to constitute a mental step. This judicial exception is not integrated into a practical application because while the claim recites a general machine with the term “a cyclically operating shaping machine” the judicial exception of a mental check on the effect of a parameter is not used for any extra-solution activity or even claimed to be used at all. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while a generic device is recited in the claims of “a cyclically operating shaping machine” and there is a “sequence of production cycles” this language amounts to a general field of use without providing significantly more than the judicial exception.  
Applicant’s amended claim 1 recites “a check is made of the extent to which the at least one selected process or quality parameter has been influenced by the predetermined variation of the numerical value of the at least one setting parameter across multiple production cycles” which under its broadest reasonable interpretation covers performance of the limitation in the mind.  As this “check” can be performed in the human mind the claim contains a limitation falling under the “mental processes” grouping of abstract ideas.  As the claim recites a judicial exception the analysis proceeds to Prong Two.
As discussed in MPEP 2106.05 there are a number of considerations in the evaluation of whether additional claim elements amount to significantly more than the judicial exception.  One consideration is the particularity or generality of the elements of the machine or apparatus of which applicant has provided in the claim no particularity.  The term “cyclically operating shaping machine” provides no meaningful specificity.  The argument that the method improves a particular technology is not persuasive.  There is no particularity with regards to the parameter.  The parameter is generic and not even limited to quantitative or qualitative in nature.  One consideration is whether the judicial exception effects a transformation or reduction of a particular article to a different state or thing.  The claim as currently written requires the practitioner to take no additional steps to cause any transformation of the process, the product, or the shaping machine after preforming the mental step of “a check”.  Applicant’s own specification portion cited in arguments acknowledges that operators have the ability to qualitatively notice changes and relationships (arguments page 19) which under a broadest reasonable interpretation reads upon the mental step.  That which is well-understood, routine and conventional activity is another consideration.  Trial and error or the routine changing of a variable to see what happens generically is well understood, routine and conventional in a variety of industries including generic shaping devices. 
Claim 5 recites the general use of a known mathematical concept, Fourier analysis, without significantly more.
Claim 13 specifies the field of injection molding; however, the deficiencies of a lack of significantly more than the judicial exception remain.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, the claim refers to “an amplitude and/or frequency” of the predetermined variation of the numerical value of the at least one setting parameter.  Amplitude and frequency are measurements of a wave.  The claims do not explicitly require the setting parameter or the predetermined variation of the numerical value of the setting parameter to be a wave.  It is unclear as to whether the claim is thus requiring that to be the case or is optional language.  Additionally it is unclear as to how an abstract “process or quality parameter” relates to an amplitude or frequency of a variation in a numerical value.  Additionally, the claim uses the phrase “such as” rendering the claim indefinite as it is unclear as to whether the limitations following the phrase are required by the claim.  
With regards to claim 5, it is unclear as to how a Fourier analysis is utilized in the claim to analyze an unspecified parameter relationship.
With regards to claim 8, the scope of the claim is unclear.  The claim recites that the parameter influenced by a variation of the numerical value is determined or depicted or that the setting parameter is determined or depicted.  It is unclear what the bounds are of being “depicted” in the claim.  A broadest reasonable interpretation of the term would be to be represented graphically or in an image or displayed; however, the claim does not set forth any particular display nor does it appear to be supported in the specification.
With regards to claim 9, the claim requires the relationship between a setting parameter and a process or quality parameter obtained to in and of itself provide an operator with “an estimation of the effect of the at least one setting parameter on the process or quality parameter”.  It is unclear what additional step is required beyond the check of the extent of the relationship previously established.  It is unclear as to how the relationship of an unspecific setting parameter and process parameter provide the operator with this estimation. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsai et al. (NPL – A study on the effects of process parameters for injection molding on surface quality of optical lenses).
With regards to claims 1, 10, 11, 13 and 18, Tsai teaches a method of determining a physical relationship between at least one setting parameter of a production cycle of an injection molding machine (cyclically operating shaping device) and at least one selected process or quality parameter (Abstract).  Tsai teaches a predetermined variation in a numerical value of a setting parameter and a check on the effect of the variation on the process or quality parameter of the produced part across a plurality of experiments or production cycles (Abstract, pg 3471-3474).
With regards to claim 6, Tsai teaches simultaneous adjustment of multiple setting parameters and notes different effects on the quality characteristics between cycles (pg 3471-3475).

Claim(s) 1-3, 7-10, 12, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Edwards et al. (PN 2790204).
With regards to claims 1, 13 and 18, Edwards teaches a method of adjusting an injection molding machine in which a numerical value of a setting parameter (closing or clamping pressure) was adjusted in a sequence of production cycles and a check was made to the extent to which whether or not plastic flashed out of the mold (interpreted to read upon a quality parameter) through trial and error (necessarily varying a predetermined amount each time) (col 1 ln 20-35).  The “error” in the phrase “trial and error” inherently requires a second try or “trial” or production cycle until satisfactory results are achieved or “checked” by the operator.
With regards to claim 2, Edwards teaches that the extent of the predetermined variation of the numerical value is effected in dependence on a tolerance for a good part to not have flashing.  The tolerance threshold being whether there is flashing or not.
With regards to claim 3, Edwards teaches adjusting the numerical value of the pressure which is interpreted to read upon adjusting the amplitude of the pressure which is adjusted dependent upon flashing.
With regards to claim 7, Edwards teaches adjusting the nuts with fine adjustment after each molding and thus for a given cycle there is only a single value.
With regards to claim 8, Edwards determined that the quality parameter is flashing and that it is represented by whether it happens or not.
With regards to claim 9, Edwards teaches that the operator adjusts the setting nuts and performs trial and error fine adjustments.
With regards to claim 10, Edwards teaches operating the machine in which the setting parameter is changed a specific amount (fine adjustment) through trial and error so that a desired change in the quality parameter (no flashing) is set.
With regards to claim 12, Edwards teaches that the quality parameter is flashing or plastic escaping the mold.  This is a visible effect and interpreted as a message readily available to the operator that the injection molding cycle was not satisfactory and exceeding the threshold value of no flashing.
With regards to claim 14, Edwards teaches adjusting closing force.
With regards to claim 16, Edwards teaches that the quality parameter is flashing which is interpreted as both a shaped part dimension and deformation.

Claim(s) 1, 2, 4, 5 and 8-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonada Bo et al. (Pub No 2020/0230857).
With regards to claims 1, 13 and 18, Bo teaches a method of determining a physical relationship between a setting parameter and a process or quality parameter in an injection molding cycle device (Abstract).  Bo teaches a predetermined variation of a numerical value of at least one setting parameter (¶ 0085) and checking automatically at least one process parameter of the injection molding in order to aid an operator (¶, 0053, 0075-0090) including optimization of the process (Fig. 2).
With regards to claim 2, Bo teaches that the predetermined deviation is based upon a tolerance of what is considered a bad part so that the production cycle produces a good part (¶ 0088).
With regards to claims 4 and 5, Bo teaches that the predetermined variation of the numerical value which is computed is effected in accordance with a cosine function and that checking parameters may include use of Fourier analysis (FFT) (¶ 0053).
With regards to claims 8, Bo teaches that the process or quality parameters are determined and represented as data used by the algorithm (¶ 0023-0028).
With regards to claim 9, Bo teaches a predictive control module (¶ 0022-0028) interpreted to read upon a prognosis based upon the data.
With regards to claims 10 and 11, Bo teaches that the controller identifies which setting parameters to adjust automatically.
With regards to claim 12, Bo teaches that a message is generated for the operator is a parameter exceeds a predetermined value (¶ 0087).
With regards to claims 14-16, Bo teaches using setting parameters such as rotational speed and process parameters such as temperature or pressure profiles as well as quality parameters such as defects (interpreted to read upon deformation) (¶ 0023, 0036).

Claim(s) 1, 2, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stone (Pub No 2016/0274561).
With regards to claims 1, 10, 11, 13 and 18, Stone teaches a method of controlling a manufacturing process having a machine to form a material into a component (Abstract).  Stone teaches that the machine such as an injection molding machine operates cyclically (¶ 0008-0011).  Stone teaches at least one setting parameter for the operation of the device that will produce an initial component that will then be inspected to determine acceptability relative to a desired component (¶ 0061).  Parameters for additional cycles are varied according to predetermined variations depending upon the algorithm desired (¶ 0185-0187).  
With regards to claim 2, Stone teaches that the extent of the variation in the parameter is dependent on producing high quality parts which is interpreted as not tolerating bad parts or rather tolerating the delivery of good parts (¶ 0185-0187).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (Pub No 2016/0274561) as applied to claim 1 above, and further in view of Nakazawa et al. (PN 5554326)
With regards to claim 4, Stone teaches a process control system that automatically adjusts a setting parameter and teaches as seen in Fig. 1 a controller (180) that communicates in some way with an industrial injection molding device.  Stone does not explicitly teach that the adjustment of a setting parameter is effected in accordance with a sine or cosine function.  
Nakazawa teaches that it was known in the art at the time the invention was effectively filed that automated control of injection molding equipment such as the advancing of the screw, injection and filing of the resin into a mold can include sine-wave based control signals (Abstract, Fig. 3, col 1 ln 60-col 2 ln 9).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use known control signal methods such as those taught by Nakazawa in the process of Stone as both relate to injection molding control presenting a reasonable expectation of success, and Stone does not teach a specific signal prompting one of ordinary skill to look to related art.

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that amended claim 1 is eligible because it does not recite a judicial exception under Prong One of Step 2A of the 101 analysis, this argument is not persuasive.  Applicant’s amended claim 1 recites “a check is made of the extent to which the at least one selected process or quality parameter has been influenced by the predetermined variation of the numerical value of the at least one setting parameter across multiple production cycles” which under its broadest reasonable interpretation covers performance of the limitation in the mind.  As this “check” can be performed in the human mind the claim contains a limitation falling under the “mental processes’ grouping of abstract ideas.  As the claim recites a judicial exception the analysis proceeds to Prong Two.
With regards to applicant’s argument that under Prong Two the claim integrates the judicial exception into a practical application, this argument is not persuasive.  Applicant argues that the claim is not merely directed towards a check on the effect of a parameter, but is instead a unique methodology on how to determine a relationship between setting parameters and process/quality parameters (remarks pg 17) and that the claim improves relevant existing technology.  Applicant cites portions of the specification that are not commensurate with the scope of the claim.  As discussed in MPEP 2106.05 there are a number of considerations in the evaluation of whether additional claim elements amount to significantly more than the judicial exception.  One consideration is the particularity or generality of the elements of the machine or apparatus of which applicant has provided in the claim no particularity.  The term “cyclically operating shaping machine” provides no meaningful specificity.  The argument that the method improves a particular technology is not persuasive.  There is no particularity with regards to the parameter.  The parameter is generic and not even limited to quantitative or qualitative in nature.  One consideration is whether the judicial exception effects a transformation or reduction of a particular article to a different state or thing.  The claim as currently written requires the practitioner to take no additional steps to cause any transformation of the process, the product, or the shaping machine after preforming the mental step of “a check”.  Applicant’s own specification portion cited in arguments acknowledges that operators have the ability to qualitatively notice changes and relationships (arguments page 19) which under a broadest reasonable interpretation reads upon the mental step.  Applicant’s argument that the judicial exception has been integrated into a practical application in claim 1 as currently written is not persuasive.
With regards to applicant’s argument that the prior art of Tsai, Edwards, Bonada Bo or Stone do not teach varying any setting parameter according to a predetermined variation of a numerical value across multiple production cycles, this argument is not persuasive as Tsai teaches in tabular form the varying of multiple values across a plurality of experiments, Edwards teaches “trial and error” which is inherently a step wise adjustment of a variable, Bonada Bo teaches predetermined variation of a plurality of cycles including use of a cosine function, and Stone teaches iterative machine learning.  Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742